DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  OCEAN CHIROPRACTIC AND HEALTH CENTER OF VERO BEACH
                   a/a/o TODD HEALY,
                        Appellant,

                                    v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellee.

                               No. 4D22-65

                          [November 3, 2022]

   Appeal of a nonfinal order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Olga Gonzalez-Levine, Judge; L.T. Case
No. COWE21014091.

  Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellant.

   Nancy W. Gregoire Stamper of Birnbaum, Lippman & Gregoire, PLLC,
Fort Lauderdale, and Walwin L. Taylor of Mimi L. Smith & Associates,
Orlando, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.